DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-6 and 11-17 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20190294310) in view of Karpin et al. (US 20180164915).

As to claim 1, Lee discloses a touch detection method, suitable for a touch display panel comprising a plurality of sensing pads (Fig. 1), the touch detection method comprising: 
performs touch sensing to determine the occurrence or non-occurrence of the touch input); and 
in a second mode, scanning the sensing pads on the touch column-by-column to identify a touch position of the touch event ([0042]: calculates position of touch input (touch coordinates)). 
Lee does not explicitly teach scanning the sensing pads group-by-group, wherein the sensing pads are divided into a plurality of groups and each group comprises at least two columns of the sensing pads, and scanning the sensing pads on the touch identified group column-by-column. 
Karpin teaches scanning the sensing pads group-by-group (Fig. 3B, [0037]), wherein the sensing pads are divided into a plurality of groups and each group comprises at least two columns of the sensing pads (Fig. 4B, [0035], [0040]), and scanning the sensing pads on the touch identified group column-by-column (Figs. 3B, 4B, [0037], [0042]: “a first set of two or more sesning (RX) electrodes of the panel of electrodes in response to driving the first set of two or more TX electrodes concurrently”). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s touch detection method by incorporating Karpin’s idea of sensing group-by-group and scanning identified group column-by-column in order to perform fast scanning (see Karpin: [0037]: fast scanning). 

selecting a set of fast scan columns according to the touch identified group (Karpin: [0037]: fast scanning); 
switching the touch detection method from the first mode into the second mode (Karpin: Figs. 3B, 4B, [0037], [0042]); and 
during a first touch frame as the touch detection method is initially switched into the second mode, scanning the set of fast scan columns column-by-column (Karpin: Figs. 3B, 4B, [0037], [0042]). 
As to claim 3, Lee (as modified by Karpin) teach the touch detection method according to claim 2, wherein the touch detection method further comprises: after the first touch frame in the second mode of the touch display panel, scanning all of the sensing pads on the touch display panel column-by-column (Karpin: Figs. 3B, 4B, [0037], [0042]). 
As to claim 5, Lee (as modified by Karpin) teach the touch detection method according to claim 2, wherein in response to that the touch event is detected on the touch identified group, corresponding columns in the touch identified group are selected as the set of fast scan columns (Karpin: Figs. 3B, 4B, [0037], [0042]). 

As to claim 11, Lee discloses a touch display device, comprising: a touch display panel comprising a plurality of sensing pads arranged on a plurality of columns (Fig. 1, [0042]); 
a driving circuit (Fig. 1(300), coupled with the touch display panel (Fig. 1(120), [0036]), wherein: 
in a first mode, the driving circuit is configured to scan the sensing pads (Fig. 1(SE1, SE2)) for detecting whether a touch event occurs on a touch ([0042]: performs touch sensing to determine the occurrence or non-occurrence of the touch input), and 
in a second mode, the driving circuit is configured to scan the sensing pads column-by-column to identify a touch position of the touch event ([0042]: calculates position of touch input (touch coordinates)). 
Lee does not expressly teach scanning the sensing pads group-by-group for detecting whether a touch event occurs on a touch identified group, wherein the sensing pads are divided into a plurality of groups and each of the groups comprises at least two of the columns of the sensing pads. 
Karpin teaches scanning the sensing pads group-by-group (Fig. 3B, [0037]) for detecting whether a touch event occurs on a touch identified group (Figs. 3B, 4B, a first set of two or more sesning (RX) electrodes of the panel of electrodes in response to driving the first set of two or more TX electrodes concurrently”), wherein the sensing pads are divided into a plurality of groups and each group comprises at least two columns of the sensing pads (Fig. 4B, [0035], [0040]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Lee’s touch detection method by adapting Karpin’s idea of sensing group-by-group and scanning identified group column-by-column in order to perform fast scanning (see Karpin: [0037]: fast scanning). 
As to claim 12, Lee (as modified by Karpin) teach the touch display device according to claim 11, wherein the driving circuit comprises: an analog front-end controller coupled with the columns of the sensing pads on the touch display panel, wherein the analog front-end controller is configured to generate a plurality of scan pulses to the columns of the sensing pads and collect a plurality of analog sensing signals corresponding to the scan pulses (Karpin: Fig. 2); 
an analog digital converter coupled with the analog front-end controller, wherein the analog digital converter is configured to convert the analog sensing signals into a plurality of scan data (Karpin: Fig. 2); and 
a microcontroller unit coupled with the analog digital converter, wherein the microcontroller unit is configured to detect the touch event according to the scan data and calculate the touch position of the touch event according to the scan data (Lee: 
As to claim 13, Lee (as modified by Karpin) teach the touch display device according to claim 12, wherein the driving circuit comprises: a display driver (Lee: [0040], Karpin: Fig. 2); and 
a touch sense time controller coupled with the display driver, wherein the touch sense time controller is configured to receive a frame synchronization signal and a horizontal synchronization signal from the display driver, the touch sense time controller is configured to trigger the analog front-end controller to generate the scan pulses in reference with the frame synchronization signal and the horizontal synchronization signal (Lee: [0041], Karpin: Fig. 2). 
As to claim 14, Lee (as modified by Karpin) teach the touch display device according to claim 13, wherein the driving circuit is a touch-and-display driver integration (TDDI) circuit (Lee: [0032], Karpin: [0025]). 
As to claim 15, Lee (as modified by Karpin) teach the touch display device according to claim 12, wherein in response to that the touch event is detected by the microcontroller unit according to the scan data on the touch identified group, the microcontroller unit selects a set of fast scan columns according to the touch identified group, the driver circuit switches from the first mode into the second mode (Karpin: Figs. 3B, 4B, [0037], [0042]), during a first touch frame as the driver circuit is initially switched into the second mode, the driving circuit scans the set of fast scan columns column-by-fast scanning, [0042]). 
As to claim 16, Lee (as modified by Karpin) teach the touch display device according to claim 15, wherein after the first touch frame in the second mode of the touch display panel, the driving circuit scans all of the columns of the sensing pads column-by-column (Karpin: Figs. 3B, 4B, [0037], [0042]). 

As to claim 17, Lee (as modified by Karpin) teach the touch display device according to claim 15, wherein in response to that the touch event is detected on the touch identified group, corresponding columns in the touch identified group are selected as the set of fast scan columns, or the corresponding columns in the touch identified group and corresponding columns in an adjacent group around the touch identified group are selected as the set of fast scan columns (Karpin: Figs. 3B, 4B, [0037]: fast scanning, [0042]). 

5.	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20190294310) in view of Karpin et al. (US 20180164915) and in further view of Feng (US 20202018420).

As to claim 4, Lee (as modified by Karpin) teach the touch detection method according to claim 3, wherein, in the second mode of the touch display panel (Fig. 1, [0042]). 

Feng teaches the touch detection method further comprises: in response to that no touch event is detected on any column of the sensing pads over a threshold time period, switching the touch display panel from the second mode into the first mode ([0012]: if no touch is detected, entering first mode). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch detection method of Lee (as modified by Karpin) by incorporating Feng’s idea of entering first mode when no touch present in order to improve scanning speed. 

Allowable Subject Matter
6.	Claims 7-10 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

7.	The following is a statement of reasons for the indication of allowable subject matter:  The references do not teach “generating a second scan pulse to K columns in a second group and collecting a second scan data responsive to the second scan pulse from the K columns of the sensing pads in the second group” in combination with other limitations of claim 7, 
generating a third scan pulse to a first column of the sensing pads on the touch display panel and collecting a third scan data responsive to the third scan pulse from the first column of the sensing pads; and generating a fourth scan pulse to a second column of the sensing pads on the touch display panel and collecting a fourth scan data responsive to the fourth scan pulse from the second column of the sensing pads” in combination with other limitations of claim 9, 
“generating a second scan pulse by the analog front-end controller to K columns of the sensing pads in a second group, collecting a second analog sensing signal by the analog front-end controller responsive to the second scan pulse from the K columns of the sensing pads in the second group, and converting the second analog sensing signal into a second scan data by the analog digital converter” in combination with other limitations of claim 18, and
“generating a third scan pulse by the analog front-end controller to a first column of the sensing pads on the touch display panel, collecting a third analog sensing signal by the analog front-end controller responsive to the third scan pulse from the first column, and converting the third analog sensing signal into a third scan data; and generating a fourth scan pulse to a second column of the sensing pads on the touch display panel, collecting a fourth analog sensing signal responsive to the fourth scan pulse from the second column, and converting the fourth analog sensing signal into a fourth scan data” in combination with other limitations of claim 20. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFROZA Y CHOWDHURY whose telephone number is (571)270-1543. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AFROZA CHOWDHURY/Primary Examiner, Art Unit 2628